Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Courtney Home Care Services,
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-11-90
Decision No. CR2330

Date: March 2, 2011

DECISION

This matter is before me on the Centers for Medicare & Medicaid Services (CMS)
“Motion for Dismissal and/or Summary Disposition” filed January 13, 2011. Below, I
AFFIRM the termination of Petitioner, Courtney Home Care Services, from participation
in the Medicare program as a home health agency.

I. Background

Petitioner is a provider of home health services and is located in Chatsworth, California.
On April 23, 2010 (April survey), the California Department of Public Health (state
agency) completed a recertification survey that found that Petitioner was not in
compliance with five conditions of participation (CoPs) in the Medicare program, set out
at 42 C.F.R. Part 484, specifically 42 C.F.R. §§ 484.14, 484.18, 484.30, 484.48, and
484.55. Following Petitioner’s allegation that it had corrected the deficiencies and was in
compliance with the CoPs, the state agency completed a follow-up survey on June 19,
2010 (June survey). The June survey found that Petitioner remained out of compliance
with all five CoPs, and that it also had failed to correct deficiencies identified during the
April survey. CMS determined that the deficiencies, when considered within the context
of the CoPs to which they related, either individually or in combination, substantially
limited Petitioner’s ability to render adequate care or adversely affected patient health
and safety, establishing a basis under 42 C.F.R. § 488.24(b) to conclude the CoPs were
not met. Documentation of the repeat deficiencies established a separate and distinct
basis for termination. 42 C.F.R. §§ 488.28, 489.53. CMS Exhibits (CMS Exs.) 1-3.

Petitioner requested a hearing by letter dated November 8, 2010. Petitioner stated that it
did not dispute the specific findings of the survey, but disagreed with the sampling
method used by the state agency. Petitioner asserted that the “predominant findings and
deficiencies” were from a review of patient charts where the patients identified were
treated by only one of Petitioner’s nurses, and that “while [Petitioner] do[es] not question
the specific findings of the survey, we believe that to find an agency in substantial
compliance should include the review of charts and cases of other patients under other
nurses’ care... .” Petitioner also noted:

While it is not our contention that the agency would receive a deficiency free
survey it is our contention that if the survey had been more balanced rather than
focusing on one nurse primarily, the agency would have been found to be in
substantial compliance and that the five conditions of participation would have
been found to be more reasonably in substantial compliance.

The case was assigned to me for hearing and decision on November 15, 2010. CMS filed
its motion to dismiss and/or motion for summary disposition on January 13, 2011,
accompanied by four exhibits. Petitioner filed a response on February 14, 2011,
unaccompanied by exhibits. In the absence of objection, I admit CMS Exs. 1-4.

IL. Issues

The issues before me are:

Whether Petitioner’s hearing request should be dismissed pursuant to 42 C.F.R. §
498.40(b);

Whether Petitioner was in substantial compliance with Medicare participation
requirements;

Whether summary disposition is appropriate; and

Whether there is a basis to terminate Petitioner’s provider agreement.
Ill. Applicable Law

The Social Security Act (Act) defines a home health agency to be a public agency or
private organization that provides skilled nursing and other health care services to
patients in their homes. Act, § 1861(0). The Act sets forth requirements for home health
agencies participating in Medicare and Medicaid. The Secretary of Health and Human
Services (Secretary) is authorized to promulgate regulations implementing the statutory
requirements. Act, §§ 1861(m) and (0), and 1891.

The regulations covering home health services are found in 42 C.F.R. Part 484, and set
forth CoPs and subparts to the CoPs called standards of participation. A home health
agency may provide services in the Medicare program if it meets the statutory definition
and complies with the CoPs. Act, §§1861(0), 1891; 42 C.F.R. Part 484; 42 C.F.R. §
488.3. State agencies survey home health agencies to determine if they are in compliance
with the CoPs. 42 C.F.R. §§ 488.10, 488.11, 488.12, 488.18-488.28. Compliance with a
CoP is determined by the manner and degree to which the provider satisfies the standards
within the condition. 42 C.F.R. § 488.26(b); Aspen Grove Home Health, DAB No. 2275
(2009); CSM Home Health Services, DAB No. 1622 (1997). If standard-level
deficiencies are of such character as to substantially limit a provider’s capacity to furnish
adequate care or adversely affect the health and safety of patients, a provider is not in
compliance with a CoP and that non-compliance is a basis for CMS to terminate a
provider agreement. 42 C.F.R. § 488.24(b).

The regulations provide that a hearing request must “Identify the specific issues, and the
findings of fact and conclusions of law with which the affected party disagrees; and...
Specify the basis for contending that the findings and conclusions are incorrect.” 42
C.F.R. § 498.40(b)(1)-(2). A hearing request may be dismissed if the party requesting the
hearing does not have a right to a hearing or if the affected party did not file a timely
hearing request and the time for filing a hearing request has not been extended. 42 C.F.R.
§ 498.70(b) and (c).

An appellate panel of the Departmental Appeals Board (Board) recited the standard for
summary disposition or judgment in the case of Senior Rehabilitation and Skilled
Nursing Center, DAB No. 2300, at 2 (2010), aff'd, Senior Rehabilitation and Skilled
Nursing Center v. Health & Human Services, No. 10-60241 (5th Cir. Dec. 20, 2010). It
stated that summary judgment is appropriate where the record shows that there is no
genuine issue as to any material fact and the moving party is entitled to judgment as a
matter of law. The party moving for summary judgment bears the initial burden of
showing that there are no issues of material fact for trial and that it is entitled to judgment
as a matter of law. To defeat an adequately supported motion, the non-moving party may
not rely on the denials in its pleadings or briefs, but must furnish evidence of a dispute
concerning a material fact — a fact that, if proven, would affect the outcome of the case
under governing law. In determining whether there are genuine issues of material fact,

the reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. In Holy Cross Village at Notre
Dame, Inc., DAB No. 2291, at 5 (2009), the Board stated that the role of an
Administrative Law Judge (ALJ) in deciding a summary judgment motion differs from
the ALJ’s role in resolving a case after hearing. In that context, an ALJ should not assess
credibility or evaluate the weight of conflicting evidence.

IV. Findings and Discussion

My findings are noted below, in bold, and are followed by my discussion of each finding.
1. Summary disposition is appropriate.

Below, I find no material facts in dispute and that summary disposition is appropriate.

Further, because I decide the case on CMS’s motion for summary disposition and decide
the case on the merits, I do not address CMS’s argument that the case should be
dismissed because Petitioner’s hearing request does not meet the content requirements of
42 CFR. § 498.40(b).

2. CMS is authorized to terminate Petitioner’s provider agreement.

CMS correctly points out that Petitioner does not dispute the findings of the April or June
surveys. Instead, CMS notes that Petitioner argues only that it disagrees with the
sampling method used by the state agency, because the survey focused primarily on the
conduct of one of its many nurses. CMS asserts that Petitioner’s argument is that had the
surveyors reviewed other nurses’ charts, Petitioner would have been found in substantial
compliance. CMS argues that by making this argument, “In essence, Petitioner is
alleging surveyor bias... .” CMS asserts that Petitioner has no evidence to support
surveyor bias, nor could such a claim be relevant to the deficiencies Petitioner has not
disputed. Because Petitioner admits that it does not dispute the specific findings of the
surveys, and because Petitioner has failed to challenge or contradict any of the
documented findings of non-compliance set forth in the April and June statements of
deficiencies, CMS argues that summary disposition is appropriate.

In its response to CMS’s motion, Petitioner states that it is not accusing the state agency
of bias or asserting that the surveyors’ actions constitute misconduct. It also states that it
accepts CMS’s representation that the sampling methods utilized by the state agency are
appropriate.’ Petitioner admits that “specific clinical documentation was not available in
the patient’s chart during the time of survey.” Petitioner admits that “documentation
should have been readily available” and that “documentation was not available to the
surveyors during their time of survey.”” Petitioner admits that it “does not dispute that
the conditions of participation that were not met based solely upon eleven patients
cared for by one single nurse could justify a finding that the conditions were not
met.” (emphasis in original). Petitioner acknowledges that it is not asserting that
documentation is not important or not required by regulation or that it is not responsible
for the actions of each of its employees. Petitioner admits that “the eleven patients that
were cared for primarily by one nurse did create the indicated deficiencies.” Petitioner’s
admissions fully support and confirm CMS’s assertion that Petitioner has not contested
the deficiency citations from the April and June surveys. Those admissions by Petitioner
also support and confirm my finding that there are no disputed issues of material fact as
to any of the citations before me.

Petitioner does offer reasons or explanations why it was deficient and also makes
reference to its history of compliance. Petitioner notes it has been in business since
before 1956; that it passed certification surveys without a complaint investigation from
1996 to 2010 (its last survey occurred in 2007); and that between 2007 and 2010 its 40
nurses provided care to more than 300 patients. It argues that, in contrast, the June
survey sampled a total of 15 patients, 11 of whom were under the primary care of one
nurse and that such a small sample does not provide an accurate picture of its agency.
Petitioner asserts that the nurse in question was competent and qualified, that she saw
Petitioner’s patients for only a three-month period, and that her actions were “puzzling”
to Petitioner. Petitioner touts the quality of its care, noting that it has provided care to
patients with very complex needs and that it is referred patients by a local hospital, and
by its other patients, because of the quality of care it is known to provide.

' Petitioner does note that it believes that a policy that allows “such a limited and
targeted review to determine the ultimate fate of an agency that has been in business for
many years without incident or complaint . . . [is] ultimately unfair. . . .” Petitioner
acknowledges that its dispute in this regard is with the Department’s policies, not with
the deficiency determination here. I have not been delegated authority to find invalid or
review such policies. 42 C.F.R. Part 498; see 42 C.F.R. § 1005.4(c)(1).

> Petitioner notes that while it does not dispute that the documentation should have been
readily available, its chart audits indicate that 24 hours before the survey “some” of the
documents were present. Petitioner also states it “is not the purpose of this appeal to
determine what did or did not happen” to the documents. As Petitioner does not explain
the missing documentation, and admits that the documentation was not readily available
during the survey, its argument does not rise to a disputed issue of material fact.
Petitioner argues that the issue here should be seen very broadly, and that the broad
question should be whether it was in “substantial compliance” with the CoPs, not whether
it was specifically deficient in complying with their particular terms and requirements.
Petitioner notes the definition of “substantial compliance,” set forth at 42 C.F.R. §
488.301, which is “a level of compliance with the requirements of participation such that
any identified deficiencies pose no greater risk to resident health or safety than the
potential for causing minimal harm.” Petitioner asserts such substantial compliance
constitutes compliance with participation requirements and that since no harm occurred
to its patients and there was no pattern of non-compliance (as the documentation errors
were committed principally by one nurse) Petitioner was in compliance with the CoPs.
Petitioner argues that given its compliance with the CoPs over a multi-year period, it
should not be decertified solely based upon an “isolated sampling of the overall agency
performance.”

The definition of substantial compliance Petitioner refers to is found in the regulations
governing the survey and certification of long-term care facilities, not home health
agencies. Those regulations and that definition are inapplicable to home health agencies.
A home health agency is no longer in compliance with the CoPs when a provider’s
deficiencies “are of such character as to substantially limit the provider’s or supplier’s
capacity to furnish adequate care or which adversely affect the health and safety of
patients.” 42 C.F.R. § 488.24(b). In reviewing the April and June surveys, the content of
which Petitioner does not dispute, I note that for the deficiency at 42 C.F.R. § 484.30
(skilled nursing services), CMS asserts that a registered nurse failed to prepare clinical
progress notes for patients, a practice that could potentially cause non-communication or
miscommunication among the agency staff involved in the care of a patient regarding the
patient’s current medical status. CMS Ex. 1, at 46; CMS Ex. 2, at 43. The failure to
prepare such notes certainly affects Petitioner’s capacity to furnish adequate care, as the
patient’s medical status and care needs would not be clear to anyone reviewing the
patient’s record. Moreover, even under the definition of “substantial compliance” relied
on by Petitioner, there is certainly a risk of more than minimal harm in this one cited
deficiency violation alone, among many other admitted deficiency citations.

Petitioner seeks the opportunity to reestablish itself as a Medicare provider and would
ike an “equitable solution” in order to become a Medicare provider again. My authority
is limited to deciding whether CMS had a basis to terminate Petitioner’s provider
agreement. I have no authority over when, or how, Petitioner might reestablish itself as a
Medicare provider.

V. Conclusion

For the reasons set forth above, CMS’s motion for summary disposition must be, and it
is, GRANTED. CMS was authorized to terminate Petitioner’s participation in the
Medicare program as a home health agency.

/s/
Richard J. Smith
Administrative Law Judge

